[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                OCTOBER 5, 2007
                                No. 07-12582                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 05-01469-CV-TCB-1

FELICIA A. POPE,


                                                         Plaintiff-Appellant,

                                      versus

PILGRIMS PRIDE CORPORATION,

                                                         Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (October 5, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     This is Felicia Pope’s appeal of an order finding that the Pilgrim’s Pride
Corporation timely filed its bill of costs after the district court granted summary

judgment in the company’s favor.

      It is undisputed that Pilgrim’s Pride filed the bill of costs thirty-three days

after the entry of the judgment. Although the district court’s local rules require

that “[a] bill of costs must be filed by the prevailing party within thirty (30) days

after the entry of judgment,” N.D. Ga. R. 54.1, the district court found that the bill

was timely filed by relying on its Local Rule 6.1. That rule provides that:

      For time periods greater than eleven (11) days, the three (3) day mail
      extension of [Fed. R. Civ. P.] 6(e) is added to the stated response time
      to create a lengthened time period. For example, a response time of
      thirty (30) days becomes a response time of thirty-three (33) days.

N.D. Ga. R. 6.1. Federal Rule of Civil Procedure 6(e), in turn, gives parties an

additional three days “[w]henever a party must or may act within a prescribed

period after service,” as long as service is made in certain ways that are not here

relevant.

      On appeal, Pope contends that the district court misinterpreted Local Rule

6.1. She emphasizes that the three-day extension provided under Fed. R. Civ. P.

6(e) and referenced in Local Rule 6.1 applies only to time periods in which “a

party must or may act within a prescribed period after service.” And since the

thirty-day time period for filing a bill of costs is a period that begins to run “after

the entry of judgment,” N.D. Ga. R. 54.1 (emphasis added), the three-day

                                            2
extension is unavailable. In other words, she says, since judgments are not subject

to “service,” Fed. R. Civ. P. 6(e) and (accordingly) Local Rule 6.1 do not apply.

      Pope’s interpretation of these rules seems reasonable to us, and it may even

be the interpretation we would follow were we to decide the issue in the first

instance. See, e.g., Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1113–14 (11th

Cir. 1993) (holding that the three-day grace period in Fed. R. Civ. P. 6(e) does not

apply to motions for a new trial under Fed. R. Civ. P. 59, in part because the time

period for filing those motions begins to run from “entry of judgment”).

      The problem with her argument, however, is that it doesn’t explain why the

district court’s reading of Local Rule 6.1 is unreasonable. By its terms, that rule

applies to “time periods greater than eleven (11) days.” The district court very

well could have read that phrase to mean all “time periods greater than eleven (11)

days.” The rule’s grant of extensions to “response time[s]” is similarly subject to

multiple, reasonable interpretations. Although one plausibly could read that phrase

as referring only to time periods triggered by some sort of service, we think the

district court also could have reasonably read it as referring to any time period

within which a party must act.

      All these details aside, we must remember that we are to give “great

deference to a district court’s interpretation of its local rules.” Clark v. Housing



                                           3
Authority, 971 F.2d 723,727 (11th Cir. 1992). “A district court is the best judge of

its own rules,” id. (citing United States Fid. & Guar. Co. v. Lawrenson, 334 F.2d
464, 467 (4th Cir. 1964) (internal quotation marks omitted)), and all that is

required is that the interpretation be reasonable, see id. at 728. Because that is the

case here, we must affirm the district court’s order.

      AFFIRMED.




                                           4